DETAILED ACTION
Claim Status
	Applicant’s amendment filed July 22, 2022 has been entered. Claims 2-3, 6-7, 13-16, 19 and 26 are cancelled. Claims 33-41 have been newly added. Claims 1, 4-5, 8-12, 17-18, 20-25 and 27-41 are pending. Claims 20-25 and 36-41 are withdrawn. Claims 1, 4-12, 17-18 and 27-35 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-18, in the reply filed on September 1, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2020.

Newly submitted claims 36-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The technical feature linking the elected claims and claims 36-41 is a dual vector system for treating genetic disorders, comprising: (a) a gene editing vector comprising a Cas9 gene under control of regulatory sequences, and (b) a targeting AAV vector comprising sgRNAs and a donor template, wherein the sgRNAs comprise at least 20 nucleotides which specifically bind to a selected site in the targeted genes, and which is 5’ to a PAM specifically recognized by the Cas9, and wherein the donor template comprises nucleic acid sequences which replaces at least one of the mutations in the targeted gene. However, Zhang et al. (WO 2014/204726 A1, published December 24, 2014, provided in an IDS) teaches a dual vector system for treating genetic disorders (double virus vector; paragraph [0331]), comprising: (a) a gene editing AAV vector comprising a Cas9 gene (vector 1 containing expression cassette for driving the expression of Cas9; paragraph [00331]) under control of regulatory sequences (promoter used to drive expression of Cas9 can include albumin promoter for liver expression; paragraphs [00333] and [0337]), and (b) a targeting AAV vector comprising one or more of sgRNAs (vector 2 containing expression cassettes for driving expression of one or more sgRNAs; paragraph [0331]) and a donor template (a recombination template is also provided. A recombination template may be a component of another vector; paragraph [0582]), wherein the sgRNAs comprise at least 20 nucleotides which specifically bind to a selected site in the targeted genes, and which is 5’ to a PAM specifically recognized by the Cas9 (a 20-nt guide sequence directly upstream of a requisite 5’ PAM; paragraph [0114]), and wherein the donor template comprises nucleic acid sequences which replaces at least one of the mutations in the targeted gene (clone the following gene constructs, each operably linked to one or more regulatory sequences into one or more adenovirus or AAV vectors or any other compatible vector: A CFTRdelta508 targeting chimeric guide RNA, a repair template for deltaF508 mutation and a codon optimized Cas9 enzyme; paragraph [0857]). Therefore, the technical feature linking the inventions does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Accordingly, the elected claims and claims 36-41 are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 36-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites, “wherein the donor template comprises nucleic acid sequences which replaces…”, which is improper grammar. Claim 1 should recite, “wherein the donor template comprises nucleic acid sequences which replace…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – new rejection necessitated by Applicant’s amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12, 17-18 and 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by Applicant’s amendment to claim 1 to recite, “and wherein the nucleic acid sequences are operably linked to regulatory control sequences which direct expression in the hepatocyte”.
37 CFR 1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  
Applicant has amended claim 1 to recite, “wherein the donor template comprises nucleic acid sequences which replaces at least one of the mutations in the targeted gene, and wherein the nucleic acid sequences are operably linked to regulatory control sequences which direct expression in the hepatocyte”. Applicant indicates that support can be found in original claim 6 and page 20, lines 20-23 of the corresponding PCT application. However, such sections only provide support for the donor template being a full-length gene encoding a functional protein or enzyme. Neither the recited sections, nor anywhere else in the specification, provide support for the donor template comprising sequences are operably linked to regulatory control sequences which direct expression in the hepatocyte. The only recitation in the specification of regulatory control sequences which direct expression in the hepatocyte is in relation to the Cas9 protein, not the donor polynucleotide. Therefore, the original filed application does not provide support for the term “wherein the donor template comprises nucleic acid sequences which replaces at least one of the mutations in the targeted gene, and wherein the nucleic acid sequences are operably linked to regulatory control sequences which direct expression in the hepatocyte”, and therefore, it constitutes new matter.

Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8-12, 17-18, 27-31, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2014/204726 A1, published December 24, 2014, earliest effective filing date June 10, 2014, provided in an IDS) in view of Xia et al. (CN 103224947 A, published July 31, 2013, as evidenced by Xia translation). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1, as well as cancelation of claims 6-7 and addition of claims 33-35.
Zhang et al. is directed to Cas9 dual vector systems and teaches a dual vector system for treating genetic disorders (double virus vector; paragraph [0331]), comprising: (a) a population of gene editing AAV vectors comprising a Cas9 gene (vector 1 containing expression cassette for driving the expression of Cas9; paragraph [00331]) under control of regulatory sequences which direct expression of the Cas9 in a hepatocyte (the present application is directed to liver cells, e.g., hepatocytes. Primary hepatocytes are preferred; paragraph [0025]) comprising a targeted gene which has one or more mutations resulting in a disorder (table B), wherein the regulatory sequences comprise a liver-specific promoter (promoter used to drive expression of Cas9 can include albumin promoter for liver expression; paragraphs [00333] and [0337]), and wherein the Cas9 is a Staphylococcus aureus Cas9 (SaCas9) (Cas9 is S. aureus Cas9; paragraph [0057]); and (b) a population of targeting AAV vectors comprising one or more sgRNAs (vector 2 containing expression cassettes for driving expression of one or more sgRNAs; paragraph [0331]), and a donor template (a recombination template is also provided. A recombination template may be a component of another vector; paragraph [0582]), wherein the one or more sgRNA individually comprise at least 20 nucleotides which specifically bind to a selected site in the targeted gene, and which selected site is 5’ to a PAM specifically recognized by the Cas9 (a 20-nt guide sequence directly upstream of a requisite 5’ PAM; paragraph [0114]), and wherein the donor template comprises nucleic acid sequences which replaces at least one of the mutations in the targeted gene (clone the following gene constructs, each operably linked to one or more regulatory sequences into one or more adenovirus or AAV vectors or any other compatible vector: A CFTRdelta508 targeting chimeric guide RNA, a repair template for deltaF508 mutation and a codon optimized Cas9 enzyme; paragraph [0857]), and wherein the nucleic acid sequences are operably linked to regulatory control sequences which direct expression in the hepatocyte (wherein the one or more vectors drive expression of one or more of an editing template, paragraph [0087], modifying expression in a liver cell; paragraph [0089]), wherein the donor template is a full-length gene encoding a functioning protein or enzyme (template polynucleotide being further introduced into the DNA molecule encoding the gene product; paragraph [0080]) (claim 1), wherein the sgRNA of the targeting AAV vector of (b) comprises about 24 nucleotides to about 28 nucleotides (a guide sequence is about 24 or 28 nucleotides in length; paragraph [0578]) (claim 5), wherein the sgRNA of the targeting AAV vectors of (b) is designed to target an intron of the targeted gene, such that the mutation is corrected by the donor (guide RNAs targeting the intron 1 of FXN; paragraph [0900]) (claim 8), wherein the sgRNA of the targeting AAV vectors of (b) is designed to target a gene, such that the donor template is inserted upstream of the gene defect (CRISPR-Cas system may be guided by the CFTRdelta 508 chimeric guide RNA. It targets a specific site of the CFTR genomic locus to be nicked or cleaved. After cleavage, the repair template is inserted into the cleavage site via homologous recombination correcting the deletion that results in cystic fibrosis or causes cystic fibrosis related symptoms; paragraph [0490], figure 31 shows that the target site is upstream of the gene defect) (claim 9), wherein the targeting AAV vectors of (b) comprises more than one sgRNA (expression cassettes for driving the expression of one or more guideRNAs; paragraph [0331]) (claim 10), wherein the gene editing AAV vectors of (a) and the targeting AAV vector of (b) have the same AAV capsid (delivering a non-naturally occurring or engineered composition comprising an AAV vector system comprising one or more AAV vectors operably encoding a composition for expression; paragraph [0053], AAV is a preferred example of a viral vector. Within that, we gone on to show that AAV8 is useful in delivery to the liver, especially in vivo; paragraph [0102]) (claim 11), wherein the AAV capsid is AAV8 (AAV is a preferred example of a viral vector. Within that, we gone on to show that AAV8 is useful in delivery to the liver, especially in vivo; paragraph [0102]) (claim 12), wherein the promoter is a human thyroxin-binding globulin (TBG) promoter (use of a liver specific promoter such as TBG is particularly effective; paragraph [0104]) (claim 17). Zhang et al. also teach a method of treating a disorder in humans by co-administering the dual vector system (method of treating a condition caused by a defect in a target sequence in a genomic locus of interest in a subject; paragraph [0053]) (claim 18), wherein the disorder is a liver metabolic disorder (table B) (claim 27), wherein the liver metabolic disorder is selected from Hemophilia A and Hemophilia B (table B) (claim 28), wherein the sgRNA is targeted to a PCSK9 gene (paragraph [0227] (claim 29), wherein the liver metabolic disease is Hemophilia A, and the sgRNA is targeted to a Factor VIII gene (paragraph [0227], table B) (claim 30), wherein the liver metabolic disease is Hemophilia B, and the sgRNA is targeted to a Factor IX gene (paragraph [0227], table B) (claim 31), wherein the method of treating a disorder in humans is at adult stage (adult volunteers; paragraph [0420]) (claim 35).
Zhang et al. lack the system wherein genome copies of the targeting vector are in excess of the genome copies of the gene editing vectors (claim 1), wherein the ratio of the gene editing vectors of (a) to the targeting vectors of (b) is about 1:3 to about 1:100 (claim 4), or about 1:10 (claim 33).
Xia et al. is directed to Cas9 dual vector systems and describes a dual system such that genome copies of the donor DNA are in excess of the genome copies of the gene editing vectors (in most cases the ratio of site-specific cleavage nuclease and donor DNA to target cells is 1:5-1:10; paragraph [0004], as evidenced in page 1, lines 20-21 of the translation) (claim 1), wherein the ratio of the donor DNA of (a) to the targeting vectors of (b) is about 1:3 to about 1:100, or about 1:10 (in most cases the ratio of site-specific cleavage nuclease and donor DNA to target cells is 1:5-1:10; paragraph [0004], as evidenced in page 1, lines 20-21 of the translation) (claims 4 and 33). Xia et al. further describe that such ratio improves the efficiency of introducing the donor DNA into target cells (paragraph [0004], as evidenced in page 1, line 21 of the translation).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the system described by Zhang et al. and have an excess of targeting vector to editing vector as described by Xia et al. A person of ordinary skill would have been motivated to do so in order to improve the efficiency of introducing the donor DNA into target cells (Xia et al., paragraph [0004], as evidenced in page 1, line 21 of the translation).Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s filing, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Zhang et al. in view of Xia et al. render obvious claims 1, 4-5, 8-12, 17-18, 27-31, 33 and 35.
Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. Applicant refers to the arguments previously presented on December 28, 2021. Applicant argues that Zhang et al. teaches adding a third vector comprising the donor sequence in addition to a first vector comprising Cas9 and a second vector comprising sgRNA. With regards to Xia et al., Applicant argues that Xia et al. teach one targeting vector with multiple donor DNA segments. Because of the AAV size limitation, a person of ordinary skill in the art would not have been motivated to use the teachings of Xia et al. Furthermore, Xia et al. only recite Cas9 as an alternative, and teach ZFN under the control of CMV promoter, not a liver specific promoter. Therefore, there would be impermissible hindsight reasoning in arriving to the claimed invention based on the references cited.
However, the examiner has already addressed Applicant’s arguments filed December 28, 2021. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Zhang et al. teaches full-length genes as donor polynucleotides, and teaches Cas9 under the control of liver specific promoters. Regarding Xia et al., although they teach one targeting vector with multiple copies of donor DNA, Xia et al. clearly teach that it is desired to have multiple copies of the donor DNA with respect to the nuclease, in a ratio of 1:5-1:10. Since Zhang et al. teach a targeting vector with only one copy of the donor DNA, a person of ordinary skill in the art would be motivated to try adding the targeting vectors of Zhang et al. in excess of the Cas9 vector based on the teachings of Xia et al., which clearly describe the desirability of having excess donor DNA. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claims 1, 4-5, 8-12, 17-18 and 27-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Xia et al. as applied to claims 1, 4-5, 8-12, 17-18, 27-31, 33 and 35 above, and further in view of Miller et al. (US 2015/0159172 A1, published June 11, 2015, earliest effective filing date, December 9, 2013). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1, as well as cancelation of claims 6-7 and addition of claims 33-35.
Zhang et al. in view of Xia et al. are directed to CRISPR gene editing and render obvious claims 1, 4-5, 8-12, 17-18, 27-31, 33 and 35 as applied above.
Zhang et al. in view of Xia et al. lack the system wherein the liver metabolic disease is MPSI, and wherein the sgRNA is targeted to an IDUA gene (claim 32).
Miller et al. is directed to CRISPR gene editing and describe genetically modifying a cell to treat hemophilia or a lysosomal storage disease, such as Hurler’s disease, by modifying IDUA (paragraph [0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the system described by Zhang et al. in view of Xia et al. and target the IDUA gene as described by Miller et al. A person of ordinary skill would have been motivated to do so in order to treat Hurler’s disease (Miller et al., paragraph [0027])). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s filing, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Zhang et al. in view of Xia et al., and further in view of Miller et al., render obvious claims 1, 4-5, 8-12, 17-18 and 27-33 and 35.
Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. Applicant refers to the arguments previously presented on December 28, 2021. Regarding Miller et al., Applicant argues that it does not cure the deficiencies of Zhang et al. in view of Xia et al. Furthermore, Miller et al. teaches a three vector system and focuses on zinc finger nucleases. Therefore, there is no motivation to combine the references.
However, the examiner has already addressed Applicant’s arguments filed December 28, 2021. Additionally, the examiner has already addressed Applicant’s arguments regarding Zhang et al. in view of Xia et al. above. Although Miller et al. is relied upon for their teaching of the gene and disease treated, they also teach that Cas9 can be the nuclease used in their method. A person of ordinary skill in the art would be motivated to combine the references to treat Hurler’s disease.
Accordingly, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636